IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,155-01


                  EX PARTE TIMOTHY RICARDO PEDRAZA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2005CRN000629D1 IN THE 49TH DISTRICT COURT
                             FROM WEBB COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of murder and sentenced to twenty-five years’ imprisonment.

Applicant did not file a direct appeal. Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC . art. 11.07. The record forwarded to this Court appears, however, to be incomplete. The

application references a habeas hearing held on October 7, 2021. This Court has not received a

reporter’s record from that hearing.

        On December 3, 2021, this Court ordered the district clerk to supplement the record by either

forwarding to this Court a transcript of the habeas hearing, or certify in writing that the reporter has

not transcribed the record. The clerk was ordered to respond within thirty days from the date of the
order but the clerk has not responded to this Court’s order.

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a copy of the reporter’s record from the hearing held on October 7, 2021, along

with any other documents that may not have been forwarded to this Court, such as affidavits,

motions, objections, proposed findings and conclusions, orders, and transcripts from hearings and

depositions. See TEX . R. APP . P. 73.4(b)(4). The trial court shall respond within thirty days from

the date of this order. Any extensions of time must be requested by the trial court and obtained from

this Court.



Filed: April 6, 2022

Do not publish